To require respondent to set aside a sheriff’s return of nulla bona upon an execution issued against relator, on the ground that it was false.
Order to show cause denied October 3, 1894.
The papers presented' to the circuit judge set forth the amount of the original judgment by a justice; that relator owned an undivided one-third interest in lot five, block seventy-five, etc.; that his interest in said land was liable to execution, but the value of such interest was not given, nor was it stated that said interest was unincumbered.